           Case 1:16-cr-00082-VEC Document 284 Filed 01/25/21 Page            1 ofSDNY
                                                                           USDC    4
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT                                               DATE FILED: 1/25/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    :  16-CR-82 (VEC)
                                                              :
 CHRISTOPHER WHITE,                                           : OPINION & ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X


VALERIE CAPRONI, United States District Judge:

       WHEREAS on September 25, 2020, Mr. White, acting through counsel, filed a Motion

for Compassionate Release pursuant to 18 U.S.C. § 3582(c), Dkt. 256;

       WHEREAS on October 23, 2020, the Government opposed Defendant’s Motion, Dkt.

266;

       WHEREAS on November 12, 2020, the Court denied Mr. White’s Motion, Dkt. 268;

       WHEREAS in the Opinion denying his Motion for Compassionate Release, the Court

recognized that Mr. White may face enhanced risk to COVID-19 at the Bronx Community

Residential Reentry Center (Geo Care, Inc. RRC) and that the Court would be willing to

reconsider a request for compassionate release after he has completed his incarceration at FCI

Berlin, to substitute home confinement for his otherwise anticipated stay at the RRC, Dkt. 268 at

3–4;

       WHEREAS Mr. White is scheduled to be transferred to the RRC on January 26, 2021,

Dkt. 278 at 1;

       WHEREAS on January 5, 2021, Mr. White filed a motion for reconsideration, requesting

that he be released to home confinement as a substitute for his upcoming stay at the RRC, Dkt.

276;
          Case 1:16-cr-00082-VEC Document 284 Filed 01/25/21 Page 2 of 4




         WHEREAS Mr. White proposes completing his period of home confinement at his

mother’s home in the Bronx, were the Court to grant his renewed motion for compassionate

release, Dkt. 276 at 4;

         WHEREAS on January 13, 2021, U.S. Probation Officer Zondra Jackson informed the

Court that the Probation Office approved of the proposed relocation plan based “on relevant

factors of residing in a stable and supportive environment,” Dkt. 280;

         WHEREAS the Government continues to oppose Mr. White’s motion, Dkt. 278; and

         WHEREAS this Court has broad discretion when deciding a motion pursuant to 18

U.S.C. § 3582(c), but must determine whether (i) extraordinary and compelling reasons exist to

grant such relief, and (ii) whether a sentence reduction would be consistent with the sentencing

factors set forth in 18 U.S.C. § 3553(a), United States v. Brooker, 976 F.3d 228, 234–35 (2d Cir.

2020); United States v. Rodriguez, No. 17-CR-157, 2020 WL 3051443, at *1 (S.D.N.Y. June 8,

2020);

         IT IS HEREBY ORDERED that Mr. White’s motion for reconsideration is GRANTED.

The Court continues to acknowledge that “halfway houses are ‘uniquely positioned to be vectors

for the virus,’ as residents arrive from different prisons and staff and residents come in and out

throughout the day and night.” Opinion, Dkt. 268 (citing Def. Mem. of Law, Dkt. 257 at 2).

This concern is exacerbated by news that at least one new variant of the coronavirus has been

identified, which is much more contagious and may “become the dominant source of infection in

the United States by March.”1 This time period notably overlaps with Mr. White’s anticipated

stay at the RRC. The Court finds that the increased risk of exposure to the virus at the RRC



1
         See Apoorva Mandavilli & Roni Caryn Rabin, C.D.C. Warns the New Virus Variant Could Fuel Huge
Spikes in Covid-19 Cases, N.Y. TIMES (Jan. 19, 2021), https://www.nytimes.com/2021/01/15/health/covid-cdc-
variant.html; see also Def. Reply, Dkt. 279 at 2.


                                                    2 of 4
         Case 1:16-cr-00082-VEC Document 284 Filed 01/25/21 Page 3 of 4




constitutes an extraordinary and compelling reason to grant the requested relief. See Brooker,

976 F.3d at 236 (noting “district courts’ discretion to consider whether any reasons are

extraordinary and compelling”); United States v. Maya Arango, No. 15-CR-104, 2020 WL

3488909, at *2 (S.D.N.Y. June 26, 2020) (holding that the threat of COVID-19 may constitute an

extraordinary and compelling reason supporting compassionate release).

       The Court further holds that the Section 3553 factors do not counsel against granting the

requested relief at this point. The Court sentenced Mr. White to 72 months imprisonment on

February 3, 2017. See Judgment, Dkt. 139. Mr. White, who has been incarcerated since his

arrest on February 11, 2016, Dkt. 34, has been imprisoned for almost 60 months, representing

over 80% of his sentence. Further, Mr. White will serve the same amount of time that he would

have served at the halfway house under home confinement. While this will affect a very modest

reduction of his sentence, it is not inconsistent with the Court’s evaluation of the 3553 factors.

This sentence reflects the seriousness of the offense, promotes respect for the law, and affords

adequate deterrence to criminal conduct. 18 U.S.C. § 3553(a). Additionally, the Court finds that

any risk posed to the public from further crimes is the same whether Mr. White serves the next

five months at a halfway house or under home confinement. In both scenarios, Mr. White would

be allowed to enter the community for employment, medical appointments, and other pre-

approved activities. Unlike at the halfway house, under home confinement, Mr. White will be

subject to GPS location monitoring, which acts as an additional method of protection for the

public from any potential danger. See Def. Reply, Dkt. 279 at 3.

       Based on these findings, the Court hereby reduces Mr. White’s sentence to time served

plus one day (to correspond to his scheduled release to the RRC on January 26, 2021), and adds

as a special condition of supervised release that he spend the first five (5) months in home




                                                3 of 4
         Case 1:16-cr-00082-VEC Document 284 Filed 01/25/21 Page 4 of 4




confinement to take place at his mother’s home in the Bronx. With respect to his home

confinement, the Court orders that he be subject to GPS location monitoring and that he be

restricted to his mother’s residence at all times except for employment, education, religious

services, medical or mental health appointments, attorney visits, court appearances, court ordered

obligations, and other activities pre-approved by the Probation Office. All other conditions of

supervised release announced at the time of sentence remain in place. Defendant must contact

the Probation Office not later than 4:30 p.m. on January 26, 2021, to make arrangements to be

fitted with a GPS device.



SO ORDERED.
                                                        _________________________________
Date: January 22, 2021                                        VALERIE CAPRONI
      New York, New York                                      United States District Judge




                                               4 of 4
